10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 3:18-cv-05719-JLR Document 18-1 Filed 06/10/19 Page 1 of3

U.S. DIstRicT CourT JUDGE JAMES L. ROBART
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA
VANESSA R., Civil Case No.: 3:18-cy-5719-JLR
Plaintiff,
VS. PPePesep ORDER RE: UNOPPOSED
MOTION FOR ATTORNEY FEES UNDER
COMMISSIONER OF SOCIAL SECURITY | THE EQUAL ACCESS TO JUSTICE ACT
ADMINISTRATION
Defendant

 

 

PROPOSED ORDER RE: UNOPPOSED MOTION FOR ATTORNEY FEES UNDER THE EQUAL ACCESS
TO JUSTICE ACT Page 1 of 3-- Civil Case No.: 9:18-cv-5719-JLR

Invictus Legal Services
P.O. Box 231024
Sacramento, CA 95823
Phone: (800) 567-1556
Fax: (855) 679-9722

 

 

 
10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 3:18-cv-05719-JLR Document 18-1 Filed 06/10/19 Page 2 of 3

Based upon the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, Plaintiff's
EAJA petition and adjusted invoice and the assignment of EAJA fees to Plaintiff's
attorney by Plaintiff, it is hereby ORDERED that: EAJA attorney's fees in the amount of
$6,886.8 and expenses of $16.22 shall: | ,

1) Be awarded to Plaintiff pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S.Ct.
2521, 2531-2, 177 L.Ed.2d 91 (2010) and delivered to Plaintiff's counsel; however,

2) The Acting Commissioner shall contact the Department of Treasury after this
Order is entered to determine if the EAJA Award is subject to any offset. If the U.S.
Department of the Treasury verifies to the Office of General Counsel that Plaintiff does
not owe a debt, the government will honor Plaintiff's assignment of EAJA Award and
pay the EAJA Award direcily to George Andre Fields, Esq, Plaintiff's counsel. If there is
an offset, any remainder shall be made payable to Plaintiff, based on the Department of
the Treasury's Offset Program and standard practices, and the check shall be

electronically deposited to Plaintiff's counsel, George Andre Fields, Esq. at P.O. Box

C SQ

U.S, DISTRICT COURT JODGE

231024, Sacramento, CA 95823.

M
SO ORDERED this \\ day of June, 2019

PROPOSED ORDER RE: UNOPPOSED MOTION FOR ATTORNEY FEES UNDER THE EQUAL ACCESS
TO JUSTICE ACT Page 2 of 3-- Civil Case No,: 3:18-cv-5719-d LR

Invictus Legal Services
P.O. Box 231024
Sacramento, CA 95823
Phone: (800) 567-1556
Fax: (855) 679-9722

 

 
10
lf
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Case 3:18-cv-05719-JLR Document 18-1 Filed 06/10/19 Page 3 of 3

|| Presented by:

INVICTUS LEGAL SERVICES

/s/George Andre Fields,

Law Office of GA Fields, WSBA #25973
P.O, Box 231024 -

Sacramento, CA 95823

Phone: (800) 567-1556

Fax: (855) 679-9722
gafieldsdisabilitylaw@ gmail.com

Dated this 10% day of June, 2019.

PROPOSED ORDER RE: UNOPPOSED MOTION FOR ATTORNEY FEES UNDER THE EQUAL ACCESS
TO JUSTICE ACT Page 3 of 3-- Civil Case No.: 3:18-cv-57190-JLR

Invictus Legal Services
P.O. Box 231024
Sacramento, CA 95823
Phone: (800) 567-1556
Fax: (855) 679-9722

 

 
